Title: [Diary entry: 15 November 1787]
From: Washington, George
To: 

 Thursday 15th. Thermometer at 63 in the morning—62 at Noon and 62 at Night. Morning mild and very heavy—the Wind having blown very fresh from the So. West all night. About 10 oclk. (after some previous sprinklings) it began a constant rain which continued till near three oclock without intermission, and at times very powerfully. After this till Night it ceased, but recommenced sometime after dark and continued it is supposed thro’ the Night. Went to Alexandria to an Election of a Senator, for the district of Fairfax & Prince William. Was accompanied by Mr. William Stuart who with Mrs. Stuart & his Sister came here last evening. Gave my suffrage for Mr. Thos. West who with a Mr. Pope from the other County were Candidates and returned home to dinner through the midst of the rain from an apprehension that the weather was not likely to abate in the evening. The last of the Potatoes were brought from the left hand cut at Dogue run making therefore 113½ Bushels whereof 57¾ were red and 56½ were white. These added to those on the other side of the road, make 120¾ of red, and 113½ of White; In all 234¼ Bushls. from the 4th. Intervals of the Corn rows. The No. of Acres in Corn may be abt. 57. In the Evening Mr. Kelly the Dancing Master and my Nepw. G. Steptoe Washington came in.